DETAILED ACTION

This action is in replied to the response to Election/ Restriction filed on 05/02/2022.
Claims 1-9, 14-19 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The Drawing is missing in this application. Please provide a drawing to the Application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al. (US 2004/0232217 A1) in view of Xu et al. (US 2017/0352015 A1).
The independent claim 1 is disclosed as follows: A banknote deposit machine configured to receive banknotes, wherein the banknote machine is permanently connected via a data link to a data storage system (Graef, par. [0072]); 
 or is configured to establish a temporary data link with the data storage system, wherein banknote data associated with suspicious banknotes which are considered stolen, forged, or exchanged as part of or as a result of a crime, are stored in the data storage system, and wherein whenever the banknote deposit machine receives a banknote identified as being suspicious (Graef, see at least par. [0118] “ In an exemplary embodiment the automated banking machine (e.g., ATM) is operative to receive at least one currency note therein from a machine user. The machine user can be a person (e.g., a depositor) performing or attempting to perform a currency note deposit. The machine includes at least one currency note inlet or opening. The machine is operative to receive therein currency notes from a person via a currency note inlet. The machine includes control circuitry having at least one control computer containing software. The machine includes a note validating device. The validating device can comprise the control computer, or in other embodiments the control computer can be distinct from the validating device yet be able to communicate therewith. The validating device is operative to assess the validity of currency notes received into the machine. The machine includes at least one data store . . . .”) based on, the banknote date
a) feedback is sent to the operator of the banknote machine (see at least par. [0119] “. . . The network host can include the data store(s) and perform the suspect note comparison and determination functions. An automated banking machine can read the note data (e.g., a serial number) and receive the user input data (e.g., an account number or biometric identifier). The machine can then transmit the note information and the user information to the host for processing. The host can then use the data store to make a comparison for purposes of determination on whether the note received by the machine is suspect. Upon determination of a suspect note, the host can store correlating note/depositor data in a data store. The host can also instruct the machine on how to treat or handle the received note responsive to the determination . . .”) the feedback or data is transmitted back to the host; 
or (c) an appropriate institution or authority, is automatically informed (see at least par. [0116] “. . . In the event of a match in either example, the control circuitry can act in response to the apparent suspect note in accordance with its programming. This action may include capturing and storing the suspect note, capturing additional data about the user presenting the suspect note, notifying authorities, or taking other action.”)  
Graef does not disclose the following; however Xu teaches:
b) the payment transaction is terminated (Xu, see at least par. [0020] “. . .  If the user still insists on continuing to use the ATM 10 while his face is obscured, the monitoring device 22 can choose to consider this user to be exhibiting suspicious behavior. Steps can then be taken to protect the security of the account corresponding to the bank card that the user has inserted into the card slot 14 of the ATM 10. For example, the ATM 10 can terminate the user's transaction and not allow the user to complete the withdrawal or transfer of funds that the user was attempting . . .”) the cited portion discloses the technical function of terminating the transaction when certain suspicious activity is detected, which could be applied to detecting suspicious banknotes; 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of terminating the ATM by Xu  with the invention of a banknotes machine receiving suspicious banknotes and notifying authorities as taught by Graef to better ensure the ATM security by terminating the transaction [0020].
Dependent claim 3 is disclosed as follows:
Graef in view of Xu discloses the banknote deposit machine of claim 1. However, Graef teaches the following: The banknote deposit machine according to claim 1, wherein the banknote deposit machine is part of a point of sale (POS} system, and the banknote deposit machine has a 3permanent Internet connection (Graef, see at least par. [0119] “. . . . For example, the automated banking machine can be one of many machines connected by network with a banking network host. The banking network may include a private network. Alternatively, the network may include use of the Internet or some other publically available network.”) 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of internet connection as disclosed by Graef with the invention of banknotes machine identifying suspicious notes  as taught by Graef in view of Xu to better validate and identify suspected notes from depositor (abstract).
Dependent claim 15 is disclosed as follows:
Graef in view of Xu discloses the banknote deposit machine of claim 1. However, Xu teaches the following The banknote deposit machine according to claim 1, wherein the appropriate institution or authority is the police or a security service (Xu, par. [0015]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of notifying police or security service as disclosed by Xu with the invention of banknotes machine identifying suspicious notes  as taught by Graef in view of Xu to better ensure the ATM security by terminating the transaction [0020].
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al. (US 2004/0232217 A1) in view of Yamaguchi et al. (US 2012/0243056 A1).
The independent claim 4 is  disclosed: A method of identifying a banknote, comprising: receiving  a banknote  into a banknote deposit machine (Graef, see at least par. [0118] “ In an exemplary embodiment the automated banking machine (e.g., ATM) is operative to receive at least one currency note therein from a machine user. The machine user can be a person (e.g., a depositor) performing or attempting to perform a currency note deposit. The machine includes at least one currency note inlet or opening. The machine is operative to receive therein currency notes from a person via a currency note inlet. The machine includes control circuitry having at least one control computer containing software. The machine includes a note validating device. The validating device can comprise the control computer, or in other embodiments the control computer can be distinct from the validating device yet be able to communicate therewith. The validating device is operative to assess the validity of currency notes received into the machine. The machine includes at least one data store . . . .”), comprising a camera system (par. [0043]); imaging the received banknote with a camera system of the banknote deposit machine, wherein an image of the banknote generated by the camera system is fed to an image analyzer which analyzes data associated with the banknote image (par. [0062] “. . . The serial-number recognition unit 38A further includes a serial-number character recognition unit 43 that performs character recognition of the serial number A and the serial number B in the serial number areas extracted by the serial-number area extracting unit 42 . . .”); comparing the data analyzed by the image analyzer s and ,triggering an action when the data analyzed by the image analyzer and the data stored in the data storage system match (Yamaguchi, see at least par. [0062] “. . .  and the serial number B in the serial number areas extracted by the serial-number area extracting unit 42, and a serial-number comparing unit 44 that verifies the character recognition results of the serial number A with the serial number B by the serial-number character recognition unit 43 . . .”)  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the camera unit to detect suspicious notes as disclosed by Yamaguchi  with the invention of receiving banknotes as taught by Graef to better identify and process appropriate banknotes (abstract).
Claim 17 is disclosed: Graef discloses the banknote deposit machine of claim 4. However, Yamaguchi teaches the following: wherein the image analyzer analyzes the data associated with the banknote image by identifying the serial number or another element of the banknote image (Yamaguchi, see at least par. [0062] “. . .  and the serial number B in the serial number areas extracted by the serial-number area extracting unit 42, and a serial-number comparing unit 44 that verifies the character recognition results of the serial number A with the serial number B by the serial-number character recognition unit 43 . . .”) .  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of serial number of the banknotes and server for a data storage as disclosed by Yamaguchi  with the invention of receiving banknotes as taught by Graef to better identify and process appropriate banknotes (abstract).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Graef et al. (US 2004/0232217 A1) in view of Yamaguchi et al. (US 2012/0243056 A1) in further view of VanKirk et al. (US 2009/0145959).
Claim 18 is disclosed: Graef discloses the banknote deposit machine of claim 4. However, Yamaguchi teaches the following: wherein the triggered action is the display of a message on the banknote deposit machine to the effect that depositing is not possible, "Caution, problematic banknote," or "Caution, money has already been used in a crime." (VanKirk et al. (US 2009/0145959), par. [0168]) a message is displayed to notify the user of certain transaction is generic and the content could be modified accordingly.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of displaying a message on a banknote machine as disclosed by Yamaguchi  with the invention of receiving banknotes as taught by Graef in view of Yamaguchi to better warn of counterfeit bills (abstract).

Claims 2, 6, 7, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al. (US 2004/0232217 A1) in view of Xu et al. (US 2017/0352015 A1) in view of Yamaguchi et al. (US 2012/0243056 A1).
Claim 2 is disclosed: Graef in view of Xu discloses the banknote deposit machine of claim 1. However, Yamaguchi teaches the following: further comprising:  a camera system configured for imaging a banknote inserted into the banknote deposit machine, and in that wherein a picture image of the banknote taken photographed by the camera is transferred to a processing device, or data that can be extracted from image processing of the banknote (Yamaguchi, par. [0043]) the image capturing unit is used to capture the banknotes
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of filing to combine the features of the camera unit to detect suspicious notes as disclosed by Yamaguchi  with the invention of receiving banknotes as taught by Graef in view of Xu to better identify and process appropriate banknotes (abstract).
Claim 6 is disclosed: Graef in view of Xu discloses the banknote deposit machine of claim 1. However, Yamaguchi teaches the following: and storage system in which image data and/or banknote images are stored (Yamaguchi, see at least par. [0165] “. . .  In addition to the serial number data stored in the database . . .”) data storage could be a database.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of storage system in which image data and/or banknote images are stored to combine the features of the camera unit to detect suspicious notes as disclosed by Yamaguchi  with the invention of receiving banknotes as taught by Graef in view of Xu to better identify and process appropriate banknotes (abstract).
Claim 7 is disclosed: Graef in view of Xu discloses the banknote deposit machine of claim 3. However, Yamaguchi teaches the following: further comprising: a camera system or recording system configured for imaging and recording image data associated with or  both sides; of an inserted banknote 4received by the banknote deposit machine (par. [0043]) and an image analyzer configured for analyzing the recorded image data, such that (par. [0062] “. . . The serial-number recognition unit 38A further includes a serial-number character recognition unit 43 that performs character recognition of the serial number A and the serial number B in the serial number areas extracted by the serial-number area extracting unit 42 . . .”); and a processing device configured for comparing the respective serial number or code to that the banknote stored in the data storage system (Yamaguchi, see at least par. [0062] “. . .  and the serial number B in the serial number areas extracted by the serial-number area extracting unit 42, and a serial-number comparing unit 44 that verifies the character recognition results of the serial number A with the serial number B by the serial-number character recognition unit 43 . . .”)  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of filing to combine the features of the camera unit to detect suspicious notes as disclosed by Yamaguchi  with the invention of receiving banknotes as taught by Graef in view of Xu to better identify and process appropriate banknotes (abstract).
Claim 14 is disclosed: Graef in view of Xu discloses the banknote deposit machine of claim 3. However, Yamaguchi teaches the following: wherein the banknote data is image data or serial number data (Yamaguchi, par. [0004]), and the data storage system is a cloud storage system or includes a server (par. [0084]) database corresponds to data storage system. Database could be hosted either by cloud or on a server.
  Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of serial number of the banknotes and server for a data storage as disclosed by Yamaguchi  with the invention of receiving banknotes as taught by Graef in view of Xu to better identify and process appropriate banknotes (abstract).
Claim 16 is disclosed: Graef in view of Xu discloses the banknote deposit machine of claim 3. However, Yamaguchi teaches the following: wherein the data that can be extracted from image processing of the banknote are code data that are deliberately applied to the banknote in addition to the serial number on the banknote such that the banknote can be identified again (yamaguchi, par. [0156]).  
  Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of extracting code data as disclosed by Yamaguchi  with the invention of receiving banknotes as taught by Graef in view of Xu to better identify and process appropriate banknotes (abstract).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2012/0243056 A1) in view of Palmer et al. (US 2002/0076093 A1).
Independent claim 9: A banknote dispensing machine configured to dispense banknotes, comprising: means for capturing image serial number data, from banknotes that are dispensed means for associating the captured image or serial number data of the dispensed banknotes (par. [0043] &par. [0062] “. . . The serial-number recognition unit 38A further includes a serial-number character recognition unit 43 that performs character recognition of the serial number A and the serial number B in the serial number areas extracted by the serial-number area extracting unit 42 . . .”) with customer data;
Yamaguchi does not disclose the following; however, Palmer teaches:
when a particular amount of money is withdrawn- and means for storing the captured image or serial number data of the withdrawn and dispensed money along with the customer data associated with the captured image or serial number data (Palmer et al. (US 2002/0076093 A1), par. [0004]) Cash withdrawing.
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of dispensing money as disclosed by Palmer  with the invention of capturing serial number from the banknotes as taught by Yamaguchi in view of Xu to better capture both the deposits as well as withdrawals to track suspicious items.
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al. (US 2004/0232217 A1) in view of Xu et al. (US 2017/0352015 A1) in view of Kim (US 2016/0210805 A1).
Dependent claim 5 is taught: Graef in view of Xu discloses the banknote machine of claim 1. However, Kim teaches: A filling station; or supermarket having a banknote deposit machine according claims 1 (Kim (US 2016/0210805 A1), par. [0051]).  
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of banknote machine placed at a filing station or supermarket as disclosed by Kim  with the invention of receiving banknotes as taught by Graef in view of Xu for the supermarkets or public domains to conveniently identify suspicious items as deposits.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Graef et al. (US 2004/0232217 A1) in view of Xu et al. (US 2017/0352015 A1) in view of IIZUKa (US 2013/0043106 A1).
Dependent claim 8 is taught: Graef in view of Xu discloses the banknote machine of claim 1. However, IIZUKA teaches: further comprising an input tray to which suspicious banknotes are allocated and deposited (Iizuka (US 2013/0043106 A1), par. [0317]).  
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of comprising an input tray as disclosed by IIZUKA  with the invention of receiving banknotes as taught by Graef in view of Xu for the supermarkets or public domains to better set aside the suspicious notes for authorities.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2012/0243056 A1) in view of Palmer et al. (US 2002/0076093 A1) in further view of Graef et al. (US 2004/0232217 A1).
Dependent claim 19: Yamaguchi in view of Palmer discloses the banknote machine of claim 9 and storing serial number data of withdrawn money. However, Graef teaches: wherein the customer data is an account number or account card number (Graef, see at least abstract “. . . The data usable to identify the person can correspond to an account number and/or a biometric input . . .”),
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the customer data is an account number as disclosed by Graef  with the invention of banknote machine and a capturing unit as taught by Yamaguchi in view of Palmer to better to better validate and identify suspected notes from depositor (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695